                                                                   D
Case: 1:20-cv-02868 Document #: 1 Filed: 05/08/20 Page 1 of 7 PageID #:1

                                                       REC/2E02I0VEKL
                                                             5/8
                                                                      . BRUTO    N
                                                           THOMA.SDGIS T R IC T COURT
                                                        CLERK, U .S



                                                      20-CV-2868
                                                      JUDGE PALLMEYER
                                                   MAGISTRATE JUDGE VALDEZ
                                                             PC5
Case: 1:20-cv-02868 Document #: 1 Filed: 05/08/20 Page 2 of 7 PageID #:2
Case: 1:20-cv-02868 Document #: 1 Filed: 05/08/20 Page 3 of 7 PageID #:3
Case: 1:20-cv-02868 Document #: 1 Filed: 05/08/20 Page 4 of 7 PageID #:4
Case: 1:20-cv-02868 Document #: 1 Filed: 05/08/20 Page 5 of 7 PageID #:5
Case: 1:20-cv-02868 Document #: 1 Filed: 05/08/20 Page 6 of 7 PageID #:6
Case: 1:20-cv-02868 Document #: 1 Filed: 05/08/20 Page 7 of 7 PageID #:7
